Citation Nr: 1013615	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin condition, to include as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970 and from September 1974 to September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2006 and April 2008, the Board remanded this case 
for further evidentiary development.

In March 2010, the Veteran's representative submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claims.

The Veteran was initially scheduled to present testimony 
before a Decision Review Officer at the RO in October 2006.  
However, an August 2006 letter notifying the Veteran of the 
date, time, and place of that hearing was sent to an 
incorrect address, and the Veteran failed to report to the 
October 2006 hearing.  Pursuant to the Board's April 2008 
remand, the Veteran was rescheduled to present testimony 
before a Decision Review Officer at the RO in November 2008.  
A September 2008 letter notifying the Veteran of the date, 
time, and place of that hearing was sent to an incorrect 
address.  In October 2008, the Veteran's representative 
submitted a statement and provided a new address for the 
Veteran.  Thereafter, an October 2008 letter notifying the 
Veteran of the date, time, and place of the November 2008 
hearing was sent to the updated address provided.  It was not 
returned as undeliverable, nor was subsequent correspondence 
sent to that address returned as undeliverable.  The Veteran 
failed to report to the November 2008 hearing.  While his 
representative requests that he again be scheduled for a DRO 
hearing, there is no evidence indicating the reason he failed 
to attend his hearing, nor has he indicated that he is, in 
fact, willing to report for such a hearing.  On remand, the 
RO should clarify the basis for his failure to report for his 
DRO hearing, and ask him whether he still desires a DRO 
hearing.  If appropriate based on his response, one should be 
scheduled. 

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  While the Board acknowledges that an August 2008 
VCAA letter did comply with Kent, such letter was sent to an 
incorrect address for the Veteran.  There is no indication 
that the letter was re-mailed to the updated address provided 
in October 2008.  Therefore, on remand, this corrective 
notice should be mailed to the Veteran at his updated 
address.

Finally, the Veteran's representative indicated in the March 
2010 informal hearing presentation that the Veteran had 
sought further treatment at the VA Medical 
Center in Coatesville, Pennsylvania and at the Vet Center in 
Wilmington, Delaware.  Thus, relevant ongoing VA treatment 
records should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should resend the August 
2008 VCAA notice letter, which includes 
compliance with the Kent elements, to the 
Veteran at the latest address contained in 
the record.  If it is returned as 
undeliverable, the RO/AMC should attempt 
to ascertain his current address, and 
resend the letter to the appropriate 
address.

2.  Ask the Veteran whether he still 
wishes to have a hearing before a Decision 
Review Officer and the reason he did not 
report to the hearing scheduled in 
November 2008.  If appropriate based on 
the response provided, the Veteran should 
be scheduled for an RO hearing before the 
Decision Review Officer. 

3.  Obtain current VA treatment records 
dating since November 2002 from the VA 
Medical Center in Coatesville, 
Pennsylvania and dating since March 2005 
from the Vet Center in Wilmington, 
Delaware.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

